The facts sufficiently appear in the opinion. *Page 435 
The defendant was convicted in the Second Judicial District Court in and for Washoe county of the crime of burglary, and by the judgment of the court was sentenced to imprisonment in the state prison for the term of one year. *Page 442 
He appeals from the judgment, and from an order denying his motion for new trial.
Motion to Set Aside Indictment: The trial court denied the defendant's motion to set aside the indictment, and the ruling is assigned as error. An indictment may be set aside on motion of the defendant on certain grounds named in section 4240, Comp. Laws; and, when the defendant has not been held to answer before the finding of the indictment, it may be set aside on any good ground for challenge, either to the panel or to any individual grand juror. (Section 4241, Id.)
Sections 4149, 4150, respectively, give the grounds of challenge to the panel and to any individual grand juror. The defendant in this case had not been held to answer before the finding of the indictment. He specified numerous grounds for his said motion, but the only statutory ground embraced therein, is the third ground of challenge to the panel, to wit, "that the drawing was not had in the presence of the officers or officer designated by law." (Section 4149.)
This ground is not sustained by the facts as disclosed by the bill of exceptions.
Two of the grounds alleged for the motion and argued are, substantially: First, that no list of names selected as grand jurors for said term of said court, or the session at which said indictment was found and presented, was certified by the officers making such selection; second, that the several members of said grand jury are not shown to be qualified grand jurors.
The statute does not make the failure to certify the list of names of grand jurors a ground of challenge to the panel. Neither is the alleged second ground a statutory ground of challenge to an individual grand juror, and neither of said grounds is otherwise made a statutory ground for setting aside an indictment. While said motion could have been properly made on any ground that would be good ground of challenge to the panel or to an individual grand juror, "courts have no power to originate a new and distinct ground of challenge." (State v. Collyer,17 Nev. 275, 30 Pac. 891, and cases cited.)
Indictment and Demurrer: The indictment charges "that *Page 443 
said defendants, William J. Hammersmith and George Simas, on the 2d day of February, A. D. 1900, or thereabouts, and before the finding of this indictment, at the said county of Washoe, State of Nevada, in the nighttime, into a certain room occupied by the Nevada Hardware and Supply Company as a store, in a building known as the `Eureka Block,' then and there situate and being, did unlawfully, feloniously, and forcibly break and enter, with the intent then and there feloniously and burglariously to steal, take, and carry away the goods, money, and property of the said Nevada Hardware and Supply Company, then and there being. * * *"
The defendant demurred to the indictment on the grounds (1) that said indictment does not substantially conform to the requirements of sections 234 and 235 of the criminal practice act; (2) that the facts stated do not constitute a public offense. The demurrer was overruled and error assigned. The specific objections to the sufficiency of the indictment are: First — "There is no allegation of ownership of the building alleged to have been burglarized."
We do not think it was necessary to allege who was the owner of the building known as the "Eureka Block." It was a certain room in that building occupied by said company as a store, into which it is charged that the defendant entered. The ownership is correctly laid in the party or parties having the occupancy, possession, and control at the time of the alleged burglary. (3 Enc. Pl.  Prac. 762, note 3;State v. Parker, 16 Nev. 79.)
It was shown by the testimony in this case that the Nevada Hardware and Supply Company occupied and had control of said storeroom at the time of the burglary. The allegation that the defendants entered into a certain room occupied by the Nevada Hardware and Supply Company as a store, in a building known as the "Eureka Block," sufficiently lays the ownership in said company of the particular premises entered.
In People v. Rogers, 81 Cal. 209, the charge was that defendant burglariously entered the store occupied by Jones  Harding, with intent, etc. It was held that the ownership of the building was sufficiently designated, *Page 444 
Counsel cites Com. v. Perris, 108 Mass. 1, in support of his contention. But in that case it was charged that the defendants "on * * * in the nighttime at * * * in said county, the building known as `Warren Block,' there situate, did break and enter. * * *" In that indictment there was total absence of any allegation of ownership, occupancy, possession, or control of said building.
The second objection is that "there is no averment who or what the Nevada Hardware and Supply Company is — whether a partnership, association, or corporation."
It is provided by section 4208, Comp. Laws, that the indictment shall be sufficient if it can be understood therefrom: "* * * Sixth, that the act or omission charged as the offense is clearly and distinctly set forth in ordinary and concise language, without repetition, and in such manner as to enable a person of common understanding to know what is intended."
Under the statute and the following authorities, we do not think that it was necessary to allege that said company was either a corporation, an association, or a copartnership:People v. Henry, 77 Cal. 445;People v. Rogers, 81 Cal. 209;Burke v. State, 34 Ohio St. 79;Hamilton v. State, 34 Ohio St. 82;Fisher v. State, 40 N. J. Law, 169;State v. Shields, 89 Mo. 259, 3 Enc. Pl.  Prac. 757, 761.
Instructions — Ownership: The court of its own motion instructed the jury as to the ownership of the storeroom — in effect, that it was essential for the state to show by the evidence, beyond a reasonable doubt, that the Nevada Hardware and Supply Company, named in the indictment, was the owner, or in the possession and occupancy, of the room described in the indictment, before they could find a verdict of guilty. The defendant asked for several instructions, by which, doubtless, the jury would have been led to believe that it was incumbent on the state to show the ownership of said company otherwise than by its possession and occupancy of said storeroom. These instructions were refused, which is assigned as error. And an instruction was offered to the effect that unless the jury found from the evidence, beyond a reasonable doubt, that the Nevada Hardware and Supply Company was a corporation duly organized and *Page 445 
existing, they must acquit the defendant. That instruction was refused, and error assigned. In view of the authorities cited above, we do not think the court erred in refusing to give either of said instructions.
The court refused the sixth instruction offered by the defendant, and this is claimed to be error. The instruction was, in part: "The jury are the sole judges of the facts, and every fact essential to the proof of the offense alleged." * * * The instruction is endorsed, "Refused for the reason that the same was given in substance. * * * "The court had stated to the jury clearly and specifically each fact essential to be proven by the state; that unless the jury believed from the evidence, beyond a reasonable doubt, each of such facts, they must acquit the defendant; that nothing was to be presumed or taken by implication against the defendant; that the law presumed him innocent of the crime charged until he was proven guilty beyond a reasonable doubt, by competent evidence; that, if the evidence in the case left upon the minds of the jury any reasonable doubt of defendant's guilt, the law made it their duty to acquit him; that the jury must determine the question of his guilt from all the evidence in the case; that unless the jury could say, after a careful consideration of all the evidence in the case, that every essential fact was proved beyond a reasonable doubt, they should find a verdict of not guilty.
The instructions given by the court we think fully informed the jury as to their duty and province in respect to matters of fact. We think the said sixth instruction was calculated to mislead the jury into the belief that they "were the judges as to what were the essential facts to be proven by the state.
The seventh instruction offered by defendant was to the effect that, before the jury could find a verdict of guilty, it was the duty of the state to show beyond a reasonable doubt each of certain propositions, to wit: "* * * (3) That the defendant broke and entered that storeroom." The court modified the instruction by striking out the words "broke and." This action of the court is assigned as error. Under the statute there is but one species of burglary, the essential definition of which is the entering in the nighttime any dwelling house or tent, or any other house or building whatever, *Page 446 
or any vessel, water craft, railroad, passenger, or freight car, with intent, etc. (State v. Watson,11 Nev. 30.) The court did not err in modifying said instruction.
It is contended that instructions Nos. 14, 15, and 16 are so conflicting and self-contradictory as to require a reversal of the judgment.
Instruction No. 14, given at the request of the district attorney, was to the effect that, if the jury believe from the evidence that the defendant made the confessions as alleged and attempted to be proved in the case, they should treat and consider such confessions as they would any other testimony.
By instruction No. 15 the court charged "that the confessions of a prisoner out of court are a doubtful species of evidence, and should be acted upon with great caution; and, unless they are supported by some other evidence tending to show that the prisoner committed the crime, they are rarely sufficient to warrant a conviction."
It may be that confessions are a doubtful species of evidence, and should for that reason be acted upon with great caution; yet such conclusion is only an inference of fact, which should be made by the jury, and not a presumption or conclusion of law, to be declared by the court.
"In regard to instructions as to verbal admissions and confessions there is much conflict of authority, but the weight of authority, it is believed, is to the effect that the trial court should not make any statement which will tend to disparage the value of such evidence." (11 Enc. Pl.  Prac. 333, 334, notes.)
We do not think instruction No. 16, given at request of the district attorney, is subject to criticism. Counsel quotes only a part of a clause thereof in his brief. The instruction as given was correct.
We are of opinion that No. 14 was correct, and that No. 15 was not correct, and should not have been given. But it was in favor of the defendant, and could not have misled the jury to his prejudice. Besides, it was given at his request. (11 Ency. Pl.  Prac. 149, and cases cited.) Against the objection of the defendant, certain evidence of witness Hayes was admitted by the court for certain purposes stated *Page 447 
by the court. At that time, in the midst of the trial, the court, in response to a verbal request of defendant's counsel, stated that it would properly limit the evidence by its instructions. In instructing the jury on the case, the court failed to give such instruction, doubtless through inadvertence. No such instruction was presented to the court, and no suggestion was made to the court in respect to said evidence, except as above stated, doubtless through inadvertence of defendant's counsel.
"If the defendant desires the court to charge the jury upon any given point, it is his right and his business to prepare such instruction, and ask the court to give it." (State v. Smith, 10 Nev. 106.) The defendant presented a great number of instructions, but none limiting said evidence.
It has been held in numerous cases that, in the absence of a specific request, error cannot be assigned for the court's failure to limit the effect of evidence admitted for a certain purpose. (11 Enc. Pl.  Prac. 225, 227, note 2;People v. Ah Yute, 53 Cal. 613;People v. Collins, 48 Cal. 277;People v. Gray, 66 Cal. 276, 5 Pac. 240; 11 Enc. Pl.  Prac., supra, 217, et seq.)
The state called John Hayes, deputy sheriff, to prove certain alleged confessions or admissions of the defendant alleged to have been made to the witness. Testimony as to what defendant had said was excluded by the court as being inadmissible, from certain alleged facts testified to by defendant's brother, but he was permitted to testify to a certain act of the defendant; that is, that the defendant showed him the place where certain goods were, which the witness found concealed at the place pointed out, and which were proved by other witnesses to be the property of the Nevada Hardware and Supply Company, and were proven to have been feloniously taken from the room described in the indictment on the night of the alleged burglary. It is claimed that the admission of the testimony as to what the defendant did as aforesaid was reversible error. But we think the evidence was properly admitted. (1 Greenl. Ev. 231;People v. Ah Ki, 20 Cal. 178;Deathridge v. State, 1 Sneed, 80; 2 Benn.  Heard Cr. Cas. 615; Beery v. U.S., 2 Colo. 186; 3 Am.  Eng. Enc. Law, 481, note 2.) *Page 448 
The state called Deputy Constable Leeper to prove certain alleged confessions and admissions made to him by the defendant. The witness was asked to state whether or not he had any conversation with the defendant on the 9th or 10th of February. Defendant's counsel objected to the question "upon the ground it appears from the evidence which has already been produced that that was subsequent to the time of the alleged conversation with his brother, and that Mr. Leeper was the officer that had held out the inducement as testified by Emanuel." The court replied, "I don't think it is shown that it was subsequent to that conversation."
Emanuel Simas, defendant's brother, had testified that Deputy Sheriff Hayes and Deputy Constable Leeper had said to him that it would be better for the defendant to tell all about the thing; to give out the knives and razors and other things; that the trial would be lighter for him, etc. He testified that he had told the defendant, at a certain time named, what these officers had said. On this testimony the proffered evidence of Mr. Hayes as to defendant's alleged confession to him was excluded. It was the above evidence of Emanuel that counsel referred to in his objection to the question put to Mr. Leeper.
The examination of witness Leeper was continued by the district attorney. He testified to a certain conversation he had with the defendant on the morning of the 9th day of February, and that he had another conversation on the evening of the same day, at 7 o'clock. He was asked to state what the latter conversation was. To this counsel objected, and stated, "I also desire to offer proof at this time to show that this conversation was after the inducements had been held out to the defendant." The inducements referred to were those testified to by Emanuel, given above. By the Court to Leeper: "What day did you say this was?" Answer: "This was on the evening of the 9th (February), about 7 o'clock." By the Court: "The offer at this time will be denied."
It is urged by counsel that the denial of said offer at that time is fatal error, and he cites several authorities to support his contention. We do not think these authorities are in point. They are to the effect that in a criminal case, when *Page 449 
an alleged confession of the defendant is offered in evidence against him, and he objects to its admission on the ground that he has been induced to make the confession through threats or promise? of favor, etc., and offers evidence to prove such inducement, it is error to admit the confession before giving the defendant the opportunity to produce his proffered evidence. But in this case the defendant's witness Emanuel had testified fully as to the inducement offered to the defendant, and clearly and definitely fixed the date thereof as Saturday, the 10th day of February — the day after the alleged confession to Leeper.
It was not claimed that any mistake had been made as to the date of said inducements by Emanuel. It was not proposed to show by any other evidence than that given already by Emanuel that the said inducements were given prior to the confession made to Leeper. Indeed, it appears that the defendant had no other evidence to offer; for subsequently Emanuel was recalled by the defendant, and testified as before as to the date of said inducements, and did not testify to any other inducements as having been offered to defendant at any other time. Defendant produced no other witness on the subject, although the court informed the defendant, after Leeper had testified to the said conversation of the evening of the 9th, that he could then introduce any evidence he might have concerning the matter.
There was nothing in the former or latter evidence of Emanuel, or any other evidence in the case, tending to show that the confessions made to Leeper on the 9th of February, as he testified, were subsequent to any inducements held out to the defendant. It seems that counsel had in mind that by the testimony which Emanuel had given it appeared that the alleged confession was made subsequent to said alleged inducements, to which Emanuel had testified, while the court was satisfied to the contrary. It clearly appears that the court was correct. The earnest contention of counsel that the court erred with respect to the admission of the alleged conversation had between Leeper and the defendant on the evening of the 9th day of February is without merit.
The Jury — Challenges: Enoch Morrell was challenged by defendant "for cause,"
challenge denied, and the ruling *Page 450 
assigned as error. "In a challenge for implied bias one or more of the causes stated in section three hundred and forty must be alleged. In a challenge for actual bias, it must be alleged that the juror is biased against the party challenging." (Comp. Laws, sec. 4307.) This was not done, and consequently the challenge was insufficient to raise any point for the consideration of this court. (State v.Vaughan, 22 Nev. 285, 20 Pac. 733; State v.Gray, 19 Nev. 212, 8 Pac. 456; State v.Raymond, 11 Nev. 98; State v.Squaires, 2 Nev. 226.) In State v.Chapman, 6 Nev. 320, it was held that, when the only specification of grounds of challenge to a juror was "for cause," it was entirely insufficient, and that on appeal no objection would be entertained. The statute and the above authorities sustain the ruling of the court denying the challenge to juror Morrell.
The defendant challenged J. E. Ede and A. D. Gould, each upon the ground that the juror had formed an unqualified opinion concerning the guilt or innocence of the defendant. Each challenge was denied, and the ruling assigned as error. The answers of Mr. Ede to questions put to him by the district attorney tend to show that he had not formed any opinion whatever as to the guilt or innocence of the defendant, while some answers to questions by defendant's counsel tend to show that he had formed an opinion concerning the guilt or innocence of the defendant from what he had heard in talk upon the street. Mr. Gould testified that he had formed an opinion concerning the guilt or innocence of the defendant from what he had read in the newspapers; that he would be wholly governed by the evidence given in the case and instructions of the court, and disregard any opinion he might have formed from newspaper accounts. Each of them testified that he had no prejudice or bias for or against the defendant, and that he knew of no reason why he could not give the defendant a fair trial.
In State v. McClear, 11 Nev. 39, the court, after an extended consideration of the question of the competency of trial jurors, and the citation of numerous authorities, said: "Now, it does not follow from anything we have said, or from any of the opinions we have quoted, that the mere fact that the juror had formed or expressed an opinion upon the guilt or *Page 451 
innocence of the defendant necessarily renders him an incompetent juror. As a matter of fact, it is well known that in this enlightened age, where railroads, postoffices, and the telegraph open up every avenue of communication, and where every man reads, or ought to read, the newspapers containing the current news and events of the day, a man who may have formed and expressed an opinion that defendant is guilty or innocent from what he has read in the daily papers, or heard from idle rumor on the street, or partial statements gleaned from casual conversations with witnesses or other persons, may nevertheless be a competent juror, and might, upon a full hearing of the case, from the testimony delivered under oath in a court of justice, be fully prepared to render an impartial verdict according to the law and the evidence."
The jurors being examined in the presence of the judge of the trial court, and subject to his observation and examination, and the judge in most instances being personally acquainted with the jurors, where there is not a dense population from which the jurors are summoned, his judgment as to the qualification of the jurors is entitled to great weight, and should not be overruled by the appellate court unless it is clearly manifest that he has erred in his rulings upon the challenge interposed. It devolves upon the appellant to affirmatively and clearly show error. Considering the whole examination of these jurors, respectively, we cannot say that either of them had "formed an unqualified opinion or belief that the prisoner is guilty or not guilty of the offense charged," in the sense of the statute; that is, "an opinion so deliberately entertained that it had become a fixed and settled belief of the prisoner's guilt or innocence." (State v.McClear, 11 Nev., supra.)
Some other objections were made during the progress of the trial, and exceptions taken to the rulings of the court thereon, but we do not consider that they require consideration in this opinion.
Not finding that the court misdirected the jury in the matter of law, nor that the verdict of the jury is against law or contrary to the evidence, as alleged as grounds for defendant's motion for new trial, and finding no material *Page 452 
error in the record, the order and judgment appealed from are affirmed.
I concur: BELKNAP, J.